DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/30/21 has been entered.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20 and 22-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a flat rheology profile when values of the rheological properties of 6 rpm, 10’ gel and YP are within +/-20% of the mean values across temperatures within the range as claimed ([0018] of the specification as filed), does not reasonably provide enablement for all other possible rheological properties being within such a range in the temperature range as claimed.  The specification does not enable any person make and use the invention commensurate in scope with these claims.  The Examiner acknowledges the specification defines a flat rheology profile of the fluid as comprising the rheological properties of 6 rpm, 10’ gel and YP as within +/-20% of the mean values across temperatures within the range as claimed.  It is further acknowledged that the prior art also defines the rheological properties of 6 rpm, 10’ gel and YP as within +/-20% of the mean values across temperatures within the range as claimed for a flat rheology profile, as can be seen in Rife et al. (US 2013/0331303, [0011] thereof).  The specification of the instant application, however, fails to identify any other examples of rheological properties that are within +/-20% of the mean values across temperatures within the range as claimed, and, as such, the instant claim language of “the flat rheology profile of the oleaginous wellbore fluid comprises rheological properties having mean values that are maintained within +/- 20% of the mean value across temperatures ranging…” is not enabled for all rheological properties as would be encompassed by the instant claim language.  It is unclear as to how one of ordinary skill would make a fluid wherein any and all rheological properties, including those not even considered by the prior art, are maintained as claimed.
Applicant is advised to further define the rheological properties within independent claim 20 to be commensurate in scope with the rheological properties set forth in the specification as filed in order to overcome this rejection.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20, as well as claims 22-27, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
The term "high" in claim 20 is a relative term which renders the claim indefinite.  The term "high" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term “high” in the phrase “high deviation well” renders the scope of the claim indefinite insofar as because it is unclear as to the extent of deviation required in order to be considered a “high” deviation well.  Must a certain angle of deviation from vertical be present in order to be considered such?  Clarification is required.
The phrase "long reach" in claim 20 is a relative phrase which renders the claim indefinite.  The phrase "long reach" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The phrase “long reach” renders the scope of the claim indefinite insofar as because it is unclear as to an extent of reach required in order to be considered to provide for a “long reach” well.  Must the well reach a certain depth of the formation?  Must the well “reach” a certain extent away from the vertical wellbore and into the formation, i.e., if the well is horizontal, have a particular length associated with the horizontal portion thereof?  Clarification is required.
Claim 20 has been amended to require rheological properties of the fluid have mean values retained “within +/- 20% of the means values across temperatures ranging from…”.  It is unclear what is intended by “means values.”  It appears such may be referring to the previously recited ‘having mean values’ but clarification is required.  Should such be the case, i.e., Applicant intends to refer to the previously recited “mean values” amendment as follows is advised to positively associate such mean values with those previously recited: - having mean values that are maintained within +/- 20% of the mean value thereof.”  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 20 and 22-27 are rejected under 35 U.S.C. 103 as being unpatentable over Rife et al. (US 2013/0331303) in view of Zhang (US 2009/0192052) and Enight et al. (US 5,007,489).
With respect to independent claim 20, Rife et al. discloses a method of drilling a wellbore, comprising:
pumping an oleaginous wellbore fluid into a wellbore consisting of at least one of a high deviation well, a long reach well, and a horizontal well ([0019]), the oleaginous wellbore fluid having a flat rheology profile ([0011]) and comprising: 
	an oleaginous continuous phase ([0012]-[0013]);
	a non-oleaginous discontinuous phase ([0014]);
	at least one amidoamine emulsifier stabilizing the non-oleaginous discontinuous phase in the oleaginous continuous phase ([0015]); 
	an organophilic clay ([0022]); and

	the at least one amidoamine emulsifier is prepared from a reaction of at least one C10-C24 fatty acid and at least one ethyleneamine selected from the group as claimed ([0016]), and
	the flat rheology profile of the oleaginous wellbore fluid comprises rheological properties having mean values that are maintained within +/- 20% of the mean values across temperatures within the range as claimed and that comprise at least a 10 minute to 10 second gel ratio that is 1.5:1 or less ([0011]); and
drilling the wellbore while circulating the oleaginous wellbore fluid in the wellbore ([0006]).
Rife et al. discloses wherein the drilling fluid may further include wetting agents, such as crude tall oil, oxidized crude tall oil, organic phosphate esters, modified imidazolines and amidoamines, alkyl aromatic sulfates and sulfonates and the like.  Exemplary wetting agents include VERSAWET, SUREWET and SILWET L-77 ([0026]).  The Examiner notes, the HLB value of SILWET L-77, for example, is between 5-8 (see evidence cited in Conclusion), and thus Rife et al. appears to suggest the use of a wetting having an HLB value within the range instantly claimed.  Additionally, SUREWET is a wetting agent and emulsifier known in the art, as evidenced by Patel et al. (US 2011/0160099) and to be used in oil-based systems ([0028]) to produce an invert emulsion, wherein such a wetting agent has an HLB between 4-9 ([0016]).  As such, Rife et al. appears to further suggest the use of a wetting agent having an HLB value overlapping the instantly claimed range with SUREWET as well.
The Examiner notes, with regard to the wetting agent as selected such that the oleaginous wellbore fluid has a 600 rpm dial value and a 10 minute gel strength value as claimed, Rife In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 wherein it was held "The normal desire of scientists or artisans to improve upon what is In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) wherein claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.  Additionally, In re Williams, 36 F.2d 436, 438 (CCPA 1929) has held "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."
As noted above, Rife et al. discloses wherein the drilling fluid may further include wetting agents, such as crude tall oil, oxidized crude tall oil, organic phosphate esters, modified imidazolines and amidoamines, alkyl aromatic sulfates and sulfonates and the like; the reference, however, fails to disclose the wetting agent as an alcohol ethoxylate as claimed.  Zhang suggests wetting agent surfactants added to drilling fluids, wherein such may be selected from a group that includes alkyl sulfonates and imidazolines, as well as linear alkyl ethoxylated alcohols ([0039]).  As such, it would have been obvious to one having ordinary skill in the art to try a linear alkyl ethoxylated alcohol, a known alternative wetting agent in drilling fluids to those suggested by Rife et al., in order to provide the desired degree of wetting to the invert emulsion disclosed therein with a wetting agent that is a known equivalent to those disclosed.  With regard to the formula thereof, the Examiner notes Enight et al. teaches drilling fluid compositions including a linear primary alcohol ethoxylate of NEODOL 25-3 therein having an HLB value of Conclusion of this office action.  As such, when choosing a wetting agent of a linear primary alcohol ethoxylate as an alternative to those disclosed by Rife et al., as suggested by Zhang, in choosing one having an HLB that falls within the range of those disclosed by Rife et al., one having ordinary skill in the art would recognize a wetting agent having a formula corresponding to that instantly claimed, such as NEODOL 25-3, as a suitable alternative to the wetting agents disclosed by Rife et al. in order to impart the desired wetting properties to the drilling fluid, since, as noted by Rife et al., the addition of such agents may vary and is modifiable by one of skill in the art of formulating wellbore fluids and NEODOL 25-3 having an HLB overlapping that of those disclosed by Rife et al. would be expected to yield similar results to those explicitly provided for therein.
With respect to dependent claims 22 and 23, Rife et al. discloses wherein the oleaginous wellbore fluid has a 10 minute gel strength and 6 rpm value as claimed (Table 5).
With respect to dependent claim 24, Rife et al. suggests exemplary wetting agents include VERSAWET, SUREWET and SILWET L-77 ([0026]).  As provided above in the rejection of claim 20, above, the HLB value of SILWET L-77, for example, is between 5-8 while that of SUREWET is between 4-9.  As such, Rife et al. appears to further suggest the use of a wetting agent having an HLB value overlapping the instantly claimed range.  Additionally, Rife et al. notes when additives, such as wetting agents, are incorporated into the invert emulsion disclosed, one having skill in the art would recognize the appropriate additions of such depending upon the application and end use of the fluid so that they do not interfere with the flat rheology profile ([0024]).  As such, when using the alcohol ethoxylate of Zhang and Enight et al. as the wetting  in order to maintain the flat rheology profile of Rife et al. since Rife et al. suggests the inclusion of wetting agents therein, as well as where one of ordinary skill in the art of formulating wellbore fluids would recognize the appropriate modifications required for use therewith and the NEODOL 25-3 of Enight et al. provides for an HLB within the range as claimed.
With respect to dependent claim 25, Rife et al. discloses wherein wetting agents may be added to the oleaginous fluid ([0026]), wherein the addition of such may vary depending upon the application, and should be modifiable to one of skill in the art of formulating wellbore fluids ([0024]).  Through example, the reference further suggests amounts of an exemplary wetting agent of SUREWET to use within the fluid, with such examples including amounts of 2 ppb (Table 4 and Table 6).  Thus, when using a wetting agent, and, further, an alcohol ethoxylate as suggested by Zhang and Enight et al., as set forth above in the rejection of claim 20, it would have been obvious to one having ordinary skill in the art to try an amount thereof within the range as instantly claimed since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).   One of ordinary skill would recognize the appropriate amount thereof to include in order to maintain the flat rheology profile of Rife et al. since Rife et al. suggests the inclusion of wetting agents therein, as well as where one of ordinary skill in the art of formulating wellbore fluids would recognize the appropriate modifications required for use therewith.  
With respect to dependent claim 26, Rife et al. discloses wherein the oleaginous wellbore fluid further comprises calcium carbonate ([0027], wherein calcite is disclosed).  Although silent In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).   
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Rife et al. in view of Zhang and Enight et al., as applied to claim 20, above, and further in view of Walker et al. (US 4,508,628 – cited previously).
Rife et al. in view of Zhang and Enight et al., provides for the method as claimed with respect to claim 20, as set forth above, wherein Rife et al. discloses wherein organophillic clay viscosifying agents may be included in the fluid ([0022]).  The reference, however, fails to disclose an example of such clays as a sepiolite as instantly claimed.  Walker et al. teaches organophillic clays used as gelling agents in invert emulsion drilling fluids (abstract), wherein exemplary organophillic clays include those based on sepiolite (col. 6, l. 1-38).  As such, it would have been obvious to one having ordinary skill in the art to try an organophillic sepiolite .
Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) as set forth in the final office action have been fully considered and are persuasive in view of Applicant’s amendments to independent claim 20.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of further consideration of Applicant’s amendments to independent claim 20.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
NEODOL 25-3 Technical Datasheet provides properties of, including evidence the structure thereof encompasses that which is instantly claimed as Formula I.
SILWET L-77 discloses the HLB number thereof as between 5-8.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
01/03/22